

EXHIBIT 10.16d
EXECUTION COPY


AMENDMENT NO. 3 TO FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 3 to FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of March 23, 2020, is entered into among
AUTOMOTIVE FINANCE CANADA INC. an Ontario corporation (the “Seller” and the
initial “Servicer”), KAR AUCTION SERVICES, INC., a Delaware corporation (the
“Performance Guarantor”), and BNY TRUST COMPANY OF CANADA, in its capacity as
trustee of PRECISION TRUST, an Ontario trust (the “Trust”).
R E C I T A L S
A.    The Seller, the Servicer, the Performance Guarantor and the Trust are
parties to that certain Fourth Amended and Restated Receivables Purchase
Agreement, dated as of December 20, 2016 (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Agreement”).
B.    Pursuant to and in accordance with Section 10.4 of the Agreement, the
Seller, the Servicer, the Performance Guarantor and the Trust desire to amend
the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.
2.    Amendments to Agreement. The Agreement is hereby amended as follows:
2.1.    Each of the parties hereto agrees that any Receivable which complies
with Schedule I - Curtailment Deferral Plan hereto (subject to the requirements
specified in such schedule) shall constitute an Eligible Receivable
notwithstanding that such Receivable (x) does not comply with clauses (m) or (n)
of the definition of Eligible Receivable or (y) would otherwise constitute a
Receivable described in clause (viii) of the definition of Special Concentration
Percentage, in each case, solely to the extent such Receivable participates in
such Curtailment Deferral Plan.
2.2.    Clause (c) of Section 2.5 of the Agreement (Allocation of Seller’s Share
of Collections Before the Termination Date) is amended as follows:
(c)
(i) until the Trust otherwise consents in writing, as specified by the Servicer,
(x) to be retained in the Deposit Accounts or Collection Account until the
following Business Day for allocation pursuant to Section 2.5 or 2.8, as
applicable, on such following Business Day or (y) to be allocated to repay the
Investment pursuant to Section 2.13 or (ii) following receipt of



 
 
 




--------------------------------------------------------------------------------




consent in writing from the Trust, to be allocated to the Seller on account of
the Seller’s Retained Interest.
2.3.    Clause (h) of Section 2.6 of the Agreement (Allocation of Trust’s Share
of Collections Before the Termination Date) is amended as follows:
(h)
(i) until the Trust otherwise consents in writing, as specified by the Servicer,
(x) to be retained in the Deposit Accounts or Collection Account until the
following Business Day for allocation pursuant to Section 2.6 or 2.9, as
applicable, on such following Business Day or (y) to be allocated to repay the
Investment pursuant to Section 2.13 or (ii) following receipt of consent in
writing from the Trust, to be allocated to the Seller on account of Deferred
Purchase Price.

2.4.     Clause (d) of Section 2.7 of the Agreement (Payments from Collection
Account) is amended as follows:
(d)
amounts allocated pursuant to Sections 2.5(c)(i)(y), 2.6(c), 2.6(e) and
2.6(h)(i)(y) shall be paid to the Trust on each Remittance Date and the
Investment shall be reduced by the amounts distributed and applied pursuant to
such Sections.

2.5     Clause (f) of Section 2.7 of the Agreement (Payments from Collection
Account) is amended as follows:
(f)
amounts allocated pursuant to Section 2.5(c)(ii) shall be paid to the Seller in
respect of the Seller’s Retained Interest on each Business Day and amounts
allocated pursuant to Section 2.6 (h)(ii) shall be paid to the Seller in respect
of Deferred Purchase Price on each Business Day.

2.6.    Each of the parties hereto agrees that, until consented to in writing by
the Trust, only obligations described in clause (a) of such definition shall
constitute Eligible Investments.
3.    Representations and Warranties. The Seller, in its capacity as Seller and
as Servicer, hereby represents and warrants to the Trust as follows:
(a)    Representations and Warranties. The representations and warranties in
Section 4.1 of the Agreement are true and correct as of the date hereof (unless
stated to relate solely to an earlier date, in which case such representations
and warranties were true and correct as of such earlier date).
(b)    Enforceability. The execution and delivery by the Seller of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are the Seller’s valid and legally binding
obligations, enforceable in accordance with its terms.


2
 
 




--------------------------------------------------------------------------------




(c)    Termination Event. No Termination Event or any event with the giving of
notice or the lapse of time, or both, that would constitute a Termination Event
has occurred and is continuing.
4.    Effectiveness. This Amendment shall become effective upon the receipt by
the Trust of each of the counterparts of this Amendment executed by each of the
parties hereto.
5.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other document or instrument executed in connection with the
Agreement) to “the Receivables Purchase Agreement,” “this Agreement,” “hereof,”
“herein” or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended by this Amendment.
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law; provided that nothing herein shall
require the Trust to accept electronic signatures in any form or format without
its prior written consent. “Electronic Signature” means an electronic sound,
symbol, or process attached to, or associated with, a contract or other record
and adopted by a Person with the intent to sign, authenticate or accept such
contract or record.
7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the Province of Ontario and the federal laws of
Canada applicable therein. Each of the parties hereto hereby attorns to the
non-exclusive jurisdiction of the courts of the Province of Ontario.


3
 
 




--------------------------------------------------------------------------------




8.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
9.    Reaffirmation of Performance Guarantee. By its execution of this
Amendment, the Performance Guarantor consents to the amendments to the Agreement
contained herein and reaffirms its obligations under Section 8.1 of the
Agreement after giving effect to this Amendment.
[SIGNATURE PAGES FOLLOW]






4
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
AUTOMOTIVE FINANCE CANADA INC., as Seller and initial Servicer


By: /s/ Amy Wirges
Name: Amy Wirges
Title: Senior Vice President of Finance; Treasurer



KAR AUCTION SERVICES, INC., as Performance Guarantor




By: /s/ Eric M. Loughmiller
Name: Eric M. Loughmiller
Title: Executive Vice President; Chief Financial
Officer






 
S-1
AFC Amendment No. 3 to Fourth A&R RPA
 




--------------------------------------------------------------------------------






BNY TRUST COMPANY OF CANADA, in its capacity as trustee of PRECISION TRUST, by
its Securitization Agent, BMO NESBITT BURNS INC.




By: /s/ John Vidinovski
Name: John Vidinovski
Title: Managing Director




By: /s/ Kevin Brown
Name: Kevin Brown
Title: Director








 
S-2
AFC Amendment No. 3 to Fourth A&R RPA
 






--------------------------------------------------------------------------------






Schedule I - Curtailment Deferral Plan






In an effort to assist customers who are experiencing cash flow issues due to
the impact of COVID-19, Automotive Finance Canada Inc. will be offering a
Curtailment Deferral Plan. Effective March 24, 2020, any vehicles due for
curtailment from March 16, 2020 through May 31, 2020 may be curtailed with the
payment for principal, fees, and interest deferred until each customer’s first
contracted curtailment following May 31, 2020 (all deferred amounts will be due
on such Curtailment Date).


The following guidelines are in place:
•    Dealers will have the ability to make a payment against principal if they
so choose
•    Sold units are still required to be paid according to current policy
•
Units due for payment prior to March 16, 2020 or that are currently past due are
not eligible

•
Any vehicles being requested for additional curtailments outside of contracted
terms will require Regional Director approval

• No fees, including curtailment fees, are being waived
•    Dealers will not be eligible if:
o    they have sold out of trust (SOT) units;
o    they have repo units; or
o    if Automotive Finance Canada Inc.has taken legal action against them



